—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Garson, J.), dated March 16, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment dismissing the complaint, the defendants made a prima facie showing that they had neither actual nor constructive notice of the alleged hazardous condition as a matter of law (see, CPLR 3212 [b]; Goldman v Waldbaum, Inc., 248 AD2d 436). In opposition, the plaintiff failed to raise a triable issue of fact (see, CPLR 3212 [b]). Accordingly, the defendants’ motion was properly granted. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.